Title: From John Adams to United States House of Representatives, 14 February 1800
From: Adams, John
To: United States House of Representatives


				
					Gentlemen of the House of Representatives:
					United States, February 14, 1800. 
				
				

I transmit herewith a copy of the laws enacted by the governor and judges of the Mississippi Territory, for the inspection of Congress. There being but this one copy, I must request the House, when they have made the requisite examination, to send it to the Senate. 
				
					John Adams.
				
				
			